ORDER
Petition having been filed in this court praying for an alternative writ of mandamus to compel the Governor of Wyoming to issue his proclamation pursuant to § 8-40, W.S. 1957, declaring Amendment Number Two voted on in the 1970 general election to have passed and to be a part of the Constitution of the State of Wyoming, or in default thereof to show cause why he should not do so, it being asserted that the total number of votes cast in the election was 122,354 and that the number of “Yes” votes on Amendment Number Two was 53;997 and the number of “No” votes thereon 48,418; and the court having carefully considered the matter and the prayer for issuance of the alternative writ having failed to receive a majority vote of the members for the reasons stated in the order entered this day in State of Wyoming ex rel. White v. Hathaway, 478 P.2d 56:
It is hereby ordered that the relief sought be and the same is hereby denied.